Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2020 has been entered.
Status of Claims
Claims 1-3, 12 and 13 are currently amended.  Claims 5-10 and 14-16 are canceled.  Claims 4, 11, 17 and 18 were previously presented.  Claims 19-23 are new.  Claims 1-4, 11-13 and 17-23 are pending and have been fully considered.  All claims are directed toward an apparatus.	
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws or modifies one or more of the previous Office action’s (OA) (i.e, 04/28/2020) Specification and Claim Objections and 35 USC §103 rejections 
Response to Amendment
In their reply dated July 28, 2020, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of a prior OA and/or to clarify the claim language, and/or to advance prosecution.  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies one or more of new objections, claim interpretations, and/or grounds of rejections in this OA including a combination of prior art of record and/or one or more new references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11-13 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first filter in the container body, the first filter being configured to separate the incoming blood stream into a stream of plasma and an outgoing blood stream, 
wherein the first filter comprises a plurality of capillary structures configured to separate the plasma from the incoming blood stream . . .”  In most instances the claim recites either a or 
Claim 13 recites “wherein the second filter comprises an adsorbing material extending along a section of the container body and the, and wherein the plurality . . .”  It is unclear if a structure is missing or if the underlined words should be removed. 
Claims 1-4, 11-13 and 17-23 depend on claims 1 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4, 12, 13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (US20110094962) (of record) in view of Baurmeister et al. (US6270674).
In the patentability analysis of apparatus claims, aspects or limitations Examiner interprets as functional are generally italicized whereas aspects interpreted as structural components, or as related to structure, are normally bolded.  See Claim Interpretation section in OA of January 8, 2020, which Examiner applies herein.  The below patentability analysis will provide one or more interpretations and claim mappings of the claimed structures and limitations although other interpretations may be possible.  In the patentability analysis, the Office has applied the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification were not read into the claims.  See MPEP §§2111, 2173.01 I.
Regarding claims 1-4, 12, 13 and 18-22, Heinrich et al. (Heinrich) discloses a device (Abstract, Figs.1 and 2) comprising- 
a container body (Abstract, Figs) defining: 
an intake port V1 configured to receive an incoming blood stream (F);  
a first discharge port V3 and 
a second discharge port V2, 
a first filter A in the container body, the first filter being configured to separate the incoming blood stream into a stream of plasma and an outgoing blood stream ([0009], [0014], [0015]), and 
wherein the container body defines a first fluid pathway through which the outgoing blood stream flows to exit the container through the first discharge port V3 (Figs, where fluid can passes through the container), and 
a second filter B in the container body, the second filter being configured to purify the stream of plasma ([0009], [0014], [0015]), 
wherein the container body defines a second fluid pathway through which the stream of plasma flows from the second filter to the second discharge port V2 ([0089], [0092]),
wherein the second filter comprises an adsorbing material ([0027]-[0030], [0033], [0039]), where adsorber gel is an adsorbing material).
Thus, Heinrich discloses the claimed invention, except
the first filter comprises a plurality of capillary structures configured to separate the plasma from the incoming blood stream,
wherein the first filter is configured such that the stream of plasma flows outside the capillary structures of the plurality of capillary structures to the adsorbing material of the second filter and the outgoing blood stream flows inside the capillary structures of the plurality of capillary structures to the first discharge port,
wherein the plurality of capillary structures is embedded in the adsorbing material.
A capillary structure generally comprises a tube of small internal diameter.

Baurmeister et al. (Baurmeister) discloses a membrane module for substance-specific treatment of a fluid includes a housing with a bundle of hollow-fiber membranes with semipenneable, porous walls (Abstract, Figs. 1-8).  The fluid to be treated is introduced via an inlet arrangement on only one of the two sides (inside or outside) of the hollow-fiber membranes and directed over this side as a primary stream such that a portion thereof flows as a permeate stream through the wall to the respective other side, the substance-specific treatment taking place on the permeate stream (Abstract).  
In one or more embodiments, the inlet arraignment is in communication with a distribution space that is adjacent to the end face of the sealing compound and spatially separated from the external space by the sealing compound.  In preferred embodiments, the distribution space is in communication with the external space via passages introduced into the sealing compound, and the lumina of the hollow-fiber membranes are closed at their embedded first ends (col. 6, lines 48-56).  The passages are implemented as fluid permeable elements that are embedded into the sealing compound along with the hollow-fiber membranes, whereby especially good results have been obtained when such elements are in the form of capillaries or tubes (col. 6, lines 59-63).  The use of tubes or capillaries in the external space 10 surrounding 
One may also use other elements, such as appropriately designed fluid-permeable spacers or fluid-permeable nonwovens laid in the form of strips, instead of tubular or capillary elements to attain similar effects of increased flow resistance (col. 18, lines 42-50, Fig. 4).
Since it is known to use hollow fiber membranes that include small hollow tubes to separate plasma from blood, where the separation is a function of the pressure gradient and where the hollow fibres are surrounded by an adsorber (Heinrich, [0033], [0039]), and because a capillary structure is essentially a tube of small internal diameter, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to incorporate a plurality of capillary structures in the first filter or into Heinrich’s hollow fibre membrane, where the capillary structures are embedded in the adsorbing material similar to the hollow fibre being embedded into the absorber in Heinrich, where the capillary structures are configured to separate the plasma from an incoming blood stream to ensure uniformity of the distribution of the stream (Baurmeister, col. 18, lines 26-31).
Additionally, with respect to item (ii), since the fluid stream can flow inside or outside the membrane (Baurmeister, Abstract, col. 4, line 66 – col. 5, line 2)), it would have been obvious to configure the first filter such that the stream of plasma flows outside the capillary structures of the plurality of capillary structures to the adsorbing material of the second filter and the outgoing blood stream flows inside the capillary structures of the plurality of capillary structures to the first discharge port.
Additional Disclosures Included: Claim 13: Claim 13 is an independent apparatus claim but includes many of the same or similar major elements as those recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies at least portions of the claim 1 analysis and rationale herein, without repeating all the text and/or claim mapping in their entirety.
	Therefore, regarding claim 13, Heinrich and Baurmeister combined discloses a device comprising: 
a container body defining an intake port configured to receive a blood stream; 
a first filter in the container body, the first filter comprising a plurality of semipermeable capillary structures configured to separate plasma from the blood stream; and 
a second filter in the container body, the second filter being configured to purify the plasma separated from the blood stream by the first filter, 
wherein the second filter comprises an adsorbing material extending along a section of the container body, and 
wherein the plurality of semipermeable capillary structures extend along at least the section of the container body,
wherein the semipermeable capillary structures of the plurality of semipermeable capillary structures define pathways through which the plasma separated from the blood stream flows to the second filter (claim 1 analysis); Claim 2: The second filter comprises an adsorbing material configured to retain toxins, inflammation mediators, drugs, or poisons of another type that are present in the stream of plasma (Heinrich, [0033], [0039]); Claim 3: The  adsorbing material comprises an adsorption resin (Heinrich, [0017]-[0025], [0033]); Claim 4: The plurality of capillary structures comprises a plurality of semipermeable capillary structures (Heinrich, Fig. 1), the device further comprising a pump P1 configured to generate a pressure gradient by means of the semipermeable capillary structures (the pump is capable of generating a pressure gradient); Claim 12: The first filter is configured to draw plasma from the incoming blood flow into the adsorbing material by a transmembrane pressure gradient (claim 1 analysis, where Heinrich discloses use of a pressure gradient); Claim 18: The device further comprising a pump P1 configured to generate a pressure gradient that enables the plurality of semipermeable capillary structures to separate the plasma from the blood stream (claim 4 analysis); Claim 19: The plurality of semipermeable capillary structures are embedded in the adsorbing material (claim 1 analysis); Claim 20: The plurality of capillary structures extend along at least a same length of the container body as the adsorbing material (Fig. 1a); Claim 21: The plurality of capillary structures are embedded in the adsorbing material such that the stream of plasma exits the plurality of capillary structures through walls of the capillary structures and into the adsorbing material (claim 1 analysis); and Claim 22: The plurality of capillary structures are embedded in the adsorbing material such that the stream of plasma exits the plurality of capillary structures through walls of the capillary structures and directly into the adsorbing material (claim 1 analysis).

Claims 11, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (US20110094962) in view of Baurmeister et al. (US6270674), as applied to claims 1 and 13 above, further in view of Messier (FR2510412) (of record).
Regarding claims 11, 17 and 23, Heinrich and Baurmeister combined discloses or suggests the device according to claim 1, except further comprising a membrane separating the first filter and the second filter.  
1 having at its ends closing flanges 2.3 mounted on a corresponding disc-shaped element 6, 7 (p. 5 of 12).  Each disc is provided with a series of axial passages 8, 9 into which capillary tubes 10 with a hemofiltrating wall (p. 5).  Fig. 2 is variant of Fig 1 in which the capillary tubes 16 are mounted in a shell 17 housed in the outer casing 18 of the device, the shell 17 and envelope 18 defining an annular chamber 19 into which the adsorbent material 20 is introduced (p. 6 of 12).  One can interpret shell 17 as a membrane separating the first filter and the second filter.
Therefore, when the claimed invention was effectively filed, one of ordinary skill would have found it obvious to apply a separating membrane between the filters to assist in separating the plasma from the blood stream.
Additional Disclosures Included: Claim 17: The device further comprises a membrane separating the first filter and the second filter (claim 11 analysis); and Claim 23: The device further comprises a membrane between the plurality of capillary structures and the adsorbing material (claim 11 analysis, where the first filter comprises capillary structures and the second filter comprises an adsorbing material).
Response to Arguments
	Applicant’s arguments filed 06-28-2020 have been fully considered.  In view of the claim amendments, Examiner has modified and attempted to clarify the rejections and has added one or more additional references or obviousness rationales such that one or more arguments may no 
	Regarding Applicant’s remark that person of ordinary skill in the art would not have had any apparent reason to modify Heinrich's blood treatment unit to include a "a plurality of capillary structures configured to separate [a] stream of plasma from [an] incoming blood stream," as recited in claim 1, Examiner respectfully disagrees.  
Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, one can apply the teaching of a secondary reference such as Baurmeister which teaches the use of tubes or capillary structures to assist with uniform stream distribution.  Notably, Heinrich also uses one or more small diameter tubes for assisting in the separation of plasma from blood, but does not use the term capillary.  For example, one may use such capillary structures to supplement the membrane separation, or as a substitute, without respect to the touted advantages of a membrane.  Therefore, Examiner respectfully disagrees that a person of ordinary skill in the art would have consciously avoided modifying Heinrich's blood treatment unit to replace or supplement the plasma filter membrane with a plurality of capillary structures 
Contrary to Applicant’s assertion that the Office has not shown that Sloan's capillaries would have served any purpose when added to Heinrch's device, which already includes a plasma filter, Baurmeister does show that capillaries at least serve the purpose of uniform stream distribution.  
	With respect to the amended/modified claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/HAYDEN BREWSTER/